DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 8-25 are pending in this office action.

Response to Amendment
This office action is in response to applicant’s communication filed on November 4th, 2020. The applicant’s remark and amendments to the claims were consider with the results that follow. 
In response to the last Office Action, claims 1-7 have been canceled. Claims 21-25 have been added. As a result, claims 8-25 are pending in this application. 
Applicant’s argument, see pg. 7-8 filed on November 4th, 2020, with respect to the rejection under 35 U.S.C 112 as being indefinite for particularly pointing out the structures of the claims have overcome the rejection. Applicant canceled claims 1-7, thus the claims are no longer relevant. Claims 1-7 have been canceled and the rejection has been withdrawn due to the arguments filed on November 4th, 2020.

Response to Arguments
Applicant’s arguments, see pg. 8-9, filed on November 4th, 2020, with respect to the rejection of independent claim 8 under 35 U.S.C 103, where the applicant asserts  the revised claim 8 in which state the transitional phrase “consisting of” that excludes any element, step, or ingredient not specified in the claim.

Examiner respectfully disagrees. Applicant’s claims recites kinematic-data abstraction, activity identification, entity classification, and entity identification. Applicant’s specification indicates on [0023], “The embodiments disclosed herein describe a system and method for motion abstraction, activity identification, and vehicle classification that is suitable for, e.g., decomposing raw data and providing a standardized format of classification utilizing ontologies and their associated taxonomies”. Eaton indicates on [0026], “The behavior recognition system 100 analyzes this raw information to identify active elements in the stream, classifies such elements, derives a variety of metadata regarding the actions and interactions of such elements, and supplies this information to a machine learning engine 140”. Saptharishi indicates on [0016], “…sensor 110 collects spatio-temporal data. The sensor 110 is typically a camera, such as a charge-coupled device (CCD) camera, that generates a video signal, although the sensor 110 could capture data from outside the visible spectrum ( e.g., thermal energy). Saptharishi then further indicates on [0016], “the foreground/background separator 140 labels each element of the signal as either a foreground element or a background element. The spatial grouper 150 groups spatially contiguous foreground elements together and identifies them as foreground objects. The temporal tracker 155, an optional module, tracks the movement of foreground objects over time. The object classifier 160 classifies the foreground objects according to a taxonomy of possible object types, some of which are types of interest”.

As such, Applicant’s specification indicates on [0023], “The embodiments disclosed herein describe a system and method for motion abstraction, activity identification, and vehicle classification that is suitable for, e.g., decomposing raw data and providing a standardized format of classification utilizing ontologies and their associated taxonomies”. Examiner interprets this as merely receiving input data and then taking the input data and providing a way to classify and group data to be outputted to the user, thus Eaton and Saptharishi teach the revised claims. Examiner also like to note to the applicant that newly added independent claim 23 recites “comprising” so the limitations are still open ended, thus the rejection will be maintained.

Applicant’s arguments, see pg. 9-11, filed on November 4th, 2020, with respect to the rejection of dependent claim 11 under 35 U.S.C 103, where the applicant asserts that Eaton does not teach or suggest kinematic data in the form of track data, AIS data, ADS-B data, or geolocation and time data, but merely teaches providing kinematic data in the form of converted video data.

Examiner respectfully disagrees. Eaton indicates on [0027], “computer vision engine 135 may be configured to analyze video frames to identify targets  track those targets of interest, infer properties about the targets of interest, classify them by categories, and tag the observed data. In one embodiment, the computer vision engine 135 generates a list of attributes (such as texture, color, and the like) of the classified objects of interest and provides the list to the machine learning engine 140. Additionally, the computer vision engine 135 may supply the machine learning engine 140 with a variety of information about each tracked object within a scene (e.g., kinematic data such as time, position, velocity, etc., data, color, data, appearance data, etc.). 

Applicant’s specification on [0043], recites  “AIS data may be used for large amounts of data pertaining to time and location. But other types of data, such as tracks, are amenable to the subject matter of the present disclosure. Track data may refer to the output of trackers, which take position/time data, such as from a radar, and associate one point with another point to form a track”.

Eaton also indicates on [0086], “Steps 804, 806, and 808 represent steps for receiving data describing events/behaviors observed in the scene. More specifically, at step 804 trajectory information is received about an object tracked in the scene… the trajectory point description, such as pixels representing the trajectory point, location within the scene, etc.; and/or other quantitative characteristics of the object”.

nalyze video frames to identify targets of interest, track those targets of interest, infer properties about the targets of interest, classify them by categories, and tag the observed data… Additionally, the computer vision engine 135 may supply the machine learning engine 140 with a variety of information about each tracked object within a scene (e.g., kinematic data such as time, position, velocity, etc., data, color, data, appearance data, etc). “Tag” is the task of tracker in such tracked the object within the scene and observe the kinematic data being received such as the time and position of the data. Thus, the in the video frames the received “tag” data is being analyze to observe the target of interest. Anything that is tracked to receive kinematic data must have a tracker in order to receive data back.

Applicant’s arguments, see pg. 10-11, filed on November 4th, 2020, with respect to the rejections of dependent claim 11 under 35 U.S.C 103, where the applicant asserts that Saptharishi does not teach or suggest kinematic data in the form of track data, AIS data, ADS-B data, or geolocation and time data.

Examiner respectfully disagrees. Saptharishi teaches on [0018], “The temporal tracker 155, an optional module, tracks the movement of foreground objects over time. The object classifier 160 classifies the foreground objects according to a taxonomy of possible object types, some of which are types of interest”.

Saptharishi teaches on [0047], “This distance measure is used by the temporal tracker 155, which distinguishes among objects by tracking the migration of their associated discriminative generators over space and time”.

	Saptharishi then indicates on [0079], “Referring to the object agent list 625, the method 900 fetches (910) a target agent and then tests (920) whether the corresponding group is new or associated to the object agent…the method 900 updates (930) information about the target, such as its color histogram, position and velocity estimates, and finally its classification based on its historical information. The object's color histogram can be updated based on an exponential window, and position and velocity estimates can be updated using a motion prediction algorithm, such as a linear predictive filter”.

	As such, Saptharishi teaches kinematic data in the form of track data (See Saptharishi teaches on [0047], “This distance measure is used by the temporal tracker 155, which distinguishes among objects by tracking the migration of their associated discriminative generators over space and time” and [0079], “Referring to the object agent list 625, the method 900 fetches (910) a target agent and then tests (920) whether the corresponding group is new or associated to the object agent…the method 900 updates (930) information about the target, such as its color histogram, position and velocity estimates, and finally its classification based on its historical information. The object's color histogram can be updated based on an exponential window, and position and velocity estimates can be updated using a motion prediction algorithm, such as a linear predictive filter”). Anything that is tracked to receive kinematic data must have a tracker in order to receive data back.

Applicant’s arguments, see pg. 11-12, filed on November 4th, 2020, with respect to the rejections of dependent claim 16 under 35 U.S.C 103, where the applicant asserts that Eaton does not teach or suggest “ontology describing motion pertaining to
the maritime domain and the motion states that are constrained to a marine surface”.

Examiner respectfully disagrees. It would have been obvious for any vessels to be determine to being monitor and observed in the scene to determine characteristics of the object/subject. Eaton indicates on [0063], “to provide the machine-learning engine 140 with data regarding observed objects in the scene, e.g., quantitative characteristics, such as speed, acceleration, location, direction, time, and the like. The values for each such characteristics create a corresponding domain of values for that quantitative characteristic (e.g., location domain may include each pixel of the scene, or alternatively, selected parts of the scene; speed domain may include possible speed value for a specific kind of the object, such as vehicle, human, etc., or alternatively, any other kind of the object/subject; and so on”. Accordingly, if the machine learning engine can Examiner correlates the object/subject as the motion pertaining to the marine vessel and the location domain as the terrain domain of the object/subject that is being observe in the scene}”.

As such, Eaton teaches “ontology describing motion pertaining to
the maritime domain and the motion states that are constrained to a marine surface” (See EATON:[0063]; the computer vision engine 135 may be configured to provide the machine-learning engine 140 with data regarding observed objects in the scene, e.g., quantitative characteristics, such as speed, acceleration, location, direction, time, and the like. The values for each such characteristics create a corresponding domain of values for that quantitative characteristic (e.g., location domain may include each pixel of the scene, or alternatively, selected parts of the scene; speed domain may include possible speed value for a specific kind of the object, such as vehicle, human, etc., or alternatively, any other kind of the object/subject; and so on {Examiner correlates the object/subject as the motion pertaining to the marine vessel and the location domain as the terrain domain of the object/subject that is being observe in the scene}).

Applicant’s arguments, see pg. 13, filed on November 4th, 2020, with respect to the rejections of dependent claim 22 under 35 U.S.C 103, where the applicant asserts that Eaton does not teach or suggest “receiving the kinematic data from a database”.

Examiner respectfully disagrees. EATON teaches “receiving the kinematic data from a database” as shown on [0044]. EATON indicates on [0044]; the data may be represented using a structure similar to the percept. That is, the memories may be represented in the workspace as a directed graph of nodes. Once the relevant data is in the workspace, codelets may process and analyze data representing the currently observed behaviors and relate it to past behaviors (represented by memories copies from the episodic and/or long term memories) {Examiner correlates the workspace as the database and the behaviors as the “kinematic data” (See also EATON: [0038]; analyzing, learning, and recognizing behaviors observed in an input video stream… receives data describing the objects detected in the scene by the computer vision engine. As discussed above, such data may include an objects' dynamic and kinematic characteristics (e.g., time, position, velocity, etc.), identification information, classification information, and so on} and the system analyze data in the workspace to compare to the current observations in such determines a difference meaning to retrieve past behaviors (kinematic data) to compare to the present data.


EATON then further indicates on [0091], “As described above, one type of codelet may be configured to determine whether an anomaly has occurred. For example, an “anomaly detector” codelet may analyze data in the workspace 725 to compare current observations in the scene with patterns stored in the long-term memory 715. If such a codelet determines that differences are significant, an anomaly event/behavior may be identified {See EATON: [0038]; analyzing, learning, and recognizing behaviors observed in an input video stream, according to one embodiment of the invention. The method 300 starts at step 305. At step 310, the machine learning engine 140 receives data describing the objects detected in the scene by the computer vision engine. As discussed above, such data may include an objects' dynamic and kinematic characteristics (e.g., time, position, velocity, etc.), identification information, classification information, and so on}”.

As such, EATON teaches “receiving the kinematic data from a database” (See EATON: [0044], “the data may be represented using a structure similar to the percept. That is, the memories may be represented in the workspace as a directed graph of nodes. Once the relevant data is in the workspace, codelets may process and analyze data representing the currently observed behaviors and relate it to past behavior” and [0091], “analyze data in the workspace 725 to compare current observations in the scene with patterns stored in the long-term memory 715. If such a codelet determines that differences are significant, an anomaly event/behavior may be identified) {See also EATON: [0038]; recognizing behaviors observed in an input video stream, according to one embodiment of the invention. The method 300 starts at step 305. At step 310, the machine learning engine 140 receives data describing the objects detected in the scene by the computer vision engine. As discussed above, such data may include an objects' dynamic and kinematic characteristics (e.g., time, position, velocity, etc.), identification information, classification information, and so on}).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2009/0016599 issued to EATON et al. (hereinafter as "EATON") in view of U.S Patent Application Publication 2010/0046799 issued to Saptharishi et al. (hereinafter as “Saptharishi”).

	Regarding claim 8, EATON teaches a method for kinematic-data abstraction, activity identification, entity classification, and entity identification (EATON: [0027]; computer vision engine 135 may be configured to analyze video frames to identify targets of interest, track those targets of interest, infer properties about the targets of interest, classify them by categories, and tag the observed data. In one generates a list of attributes (such as texture, color, and the like) of the classified objects of interest and provides the list to the machine learning engine 140…the computer vision engine 135 may supply the machine learning engine 140 with a variety of information about each tracked object within a scene (e.g., kinematic data such as time, position, velocity, etc., data, color, data, appearance data, etc.) {Examiner correlates the kinematic-data abstraction according to the receive kinematic data on the tracked object, the activity identification as analyzing video frames of the target of interest, entity classification as analyzing video frames of classifying them by categories, and entity classification as analyzing the video frame and properties of the targets of interests and classifying them}), wherein

kinematic data is decomposed using an ontology describing motion, activities are decomposed using an ontology describing activities, and entity classes are decomposed using an ontology describing entity classes having unique-entity instances, the method [[comprising]] consisting of receiving the kinematic data via a communication component, wherein the kinematic data comprises sets of data each including an entity tag, a timestamp, and a position vector (EATON: [0027]; the computer vision engine 135 may be configured to analyze video frames to identify targets of interest, track those targets of interest, infer properties about the targets of interest, classify them by categories, and tag the observed data…supply the machine learning engine 140 with a variety of information about each tracked object within a scene (e.g., kinematic data such as time, position, velocity, etc., data, color, data, appearance data, etc.)); 

sequentially processing the kinematic data via a controller, wherein
 the sequential processing utilizes the ontology describing motion, which includes allowed motion states for a domain of interest (EATON: [0038]; At step 310, the machine learning engine 140 receives data describing the objects detected in the scene by the computer vision engine. As discussed above, such data may include an objects' dynamic and kinematic characteristics (e.g., time, position, velocity, etc.), identification information, classification information, and so on. [0050]; creates semantic representations of motions and actions of the objects/subjects observed and tracked in the scene. The semantic representations provide a formal way to describe what is believed to be happening in the scene based on motions of a particular tracked object/subject (and ultimately, based on changes in pixel values from frame-to-frame)), and wherein

 the sequential processing provides sequences of motion states with metadata including motion details (EATON: [0071]; As the object moves about the scene and participates (or engages) in behavior labeled as a primitive event, the object moves from one region of the scene to another. Accordingly, in one embodiment, a sequence of phase-space symbols recording an objects trajectory through the scene may be maintained for each object in the scene. As new data regarding the object is received, a phase-space symbol indicating a current location of an object may be added to the phase-space symbol sequence of that object. [0073]; When the vehicle completes its trajectory, i.e., leaves the scene, the corresponding primitive event symbol primitive event symbols: “appears,” “moves,” “turns,” “stops,” “parks,” “moves,” “disappears” and the phase-space symbol stream could include the following phase-space symbols: “p1,” “p2,” “p3,” “p4,” “p5,” “p6.” In such a case, the semantic representation vector corresponding to the trajectory could include all the above named symbols, namely [“p1,” “p2,” “p3,” “p4,” “p5,” “p6;” “appears,” “moves,” “turns,” “stops,” “parks,” “moves,” “disappears;”]);

EATON does not explicitly teach a determining component configured to process the sequences of motion states, wherein the processing includes: identifying an activity of an entity utilizing the ontology describing activities, classifying an entity class utilizing the ontology describing entity classes, and  identifying the entity utilizing archived motion-state sequences; and a display configured to output results showing motion-abstract patterns with relative distributions of the patterns ordered within an ontology and taxonomy based on the decomposed kinematic data.

	However, Saptharishi teaches processing the sequences of motion states. via a determining component, wherein the processing includes: identifying an activity of an entity utilizing the ontology describing activities (Saptharishi: [0076]; Referring to the element group list 445, the method 600 iteratively fetches (610) each group in the list 445 and also fetches (620) each target agent from an object agent list 625, which is a list of data structures containing a particular object's state information, such as position, classification, motion model, and color histogram), 

classifving an entity class utilizing the ontology describing entity classes (Saptharishi: [0046]; The objects can then be passed to the object classifier 160. Generally, the object classifier 160 classifies each foreground object as one of a number of types. Examples of possible types include human, car, truck, and dog. Another possible type is an “unknown,” to which all objects not belonging to another type are classified. The temporal tracker 155 implements a tracking mechanism and a classification history for each object in order to track objects over time; it aggregates the classification history to provide a more confident classification {See: [0018]; The object classifier 160 classifies the foreground objects according to a taxonomy of possible object types, some of which are types of interest}), and

 identifying the entity utilizing archived motion-state sequences (Saptharishi: [0015]; (7) identifying types of moving objects; [0046]; The temporal tracker 155 implements a tracking mechanism and a classification history for each object in order to track objects over time; it aggregates the classification history to provide a more confident classification. The tracking mechanism delineates each object in a scene by its tightest fitting rectangle and fits a motion model to each object. The motion model may be linear, and may be adaptively modified by an algorithm, such as the recursive least squares (RLS) algorithm); and 

outputting results to a display showing motion-abstract patterns with relative distributions of the patterns ordered within an ontology and taxonomy based on the decomposed kinematic data (Saptharishi: [0046]; The objects can then be passed to the object classifier 160. Generally, the object classifier 160 classifies each foreground object as one of a number of types. Examples of possible types include human, car, truck, and dog. Another possible type is an “unknown,” to which all objects not belonging to another type are classified. [0058]; Meanwhile, as objects are being tracked temporally, they are also being classified at each time increment by which the object classifier 160 operates. The result is a classification history for each object, as the classification for a given object may change over time. An output classification for an object is preferably determined on the basis of its classification history. For example, the classification most often given to an object throughout its history so far may be taken as the output classification. Finally, each object is denominated as either interesting or uninteresting based on its output classification. [0076]; Referring to the element group list 445, the method 600 iteratively fetches (610) each group in the list 445 and also fetches (620) each target agent from an object agent list 625, which is a list of data structures containing a particular object's state information, such as position, classification, motion model, and color histogram).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a system for kinematic-data abstraction, activity identification, entity classification, and entity identification to receive the kinematic data, which includes sets of data each including an entity tag, a timestamp, and a position vector by sequentially process the kinematic data utilizing the ontology describing motion, which includes allowed motion states for a domain of interest as taught by EATON to include a determining component configured to process the sequences of motion states, wherein the processing includes: identifying an activity of an entity utilizing the ontology describing activities and classifying an entity class utilizing the ontology describing entity classes as taught by Saptharishi. The modification to do so would provide a better results in modifying EATON’s kinematic data collection by incorporating Sapatharishi’s method of process of collecting sequences of motion by utilizing a ontology and classifying data in such provides ways of organizing motion data in improving the performance in learning data (Saptharishi: [0018]; object-level information generated by the object classifier 160 is fed back to the foreground/background separator 140 in order to adapt the parameters of the foreground/background separator 140 and thereby improve its performance).

	Regarding claim 9, the modification of EATON and Saptharishi teaches claimed invention substantially as claimed, and EATON further teaches the motion details include at least four of: time, position, velocity, proximity to other entities, and proximity to other regions (EATON: [0056]-[0057]; an interactive event may be considered only when objects/subjects possibly involved in the event are in proximity to each other. The proximity measure may be defined, for example, by a number of pixels. The phase-space partitioning module 420 is generally configured to determine symbolic representations of values of objects/subjects' quantitative characteristics, such as location, time, velocity, and so on, and emit the determined symbolic representations into a phase-space symbol stream).  

	Regarding claim 11, the modification of EATON and Saptharishi teaches claimed invention substantially as claimed, and EATON further teaches the kinematic data is provided in a foa chosen from at least one of: track data (EATON: [0071]; a phase-space symbol for an object is generated every time a primitive event symbol for that object has been generated. Doing so allows the system to track both what events occur, but where (or in what phase-space) each event occurs), AIS data, A DS-B data, and geolocation and time (GUIF) data; and wherein

 	the sets of data further include a velocity vector (EATON: [0073]; When the vehicle completes its trajectory, i.e., leaves the scene, the corresponding primitive event symbol stream could include following primitive event symbols: “appears,” “moves,” “turns,” “stops,” “parks,” “moves,” “disappears” and the phase-space symbol stream could include the following phase-space symbols: “p1,” “p2,” “p3,” “p4,” “p5,” “p6.” In such a case, the semantic representation vector corresponding to the trajectory could include all the above named symbols, namely [“p1,” “p2,” “p3,” “p4,” “p5,” “p6;” “appears,” “moves,” “turns,” “stops,” “parks,” “moves,” “disappears;”]).  

	Regarding claim 12, the modification of EATON and Saptharishi teaches claimed invention substantially as claimed, and EATON further teaches
the kinematic data is provided as velocity data that is entity-tagged and time-stamped (EATON :[0027]; the computer vision engine 135 may be configured to analyze video frames to identify targets of interest, track those targets of interest, infer properties about the targets of interest, classify them by categories, and tag the observed data. Additionally, the computer vision engine 135 may supply the machine learning engine 140 with a variety of information about each tracked object within a scene (e.g., kinematic data such as time, position, velocity, etc., data, color, data, appearance data, etc.)), and wherein

 	relative positions the entity are derived from the velocity data (EATON: [0038]; data may include an objects' dynamic and kinematic characteristics (e.g., time, position, velocity, etc.), identification information, classification information, and so on. And further, the data may be received in a generally real-time stream as the computer vision engine processes a video stream, frame-by-frame).  

	Regarding claim 13, the modification of EATON and Saptharishi teaches claimed invention substantially as claimed, and EATON further teaches
the kinematic-data abstraction is based at least in part on utilizing tolerances and thresholds of motion states to determine between whether a datum in one of the sets of data is consistent with a current motion state and whether the dataum is indicative of a new motion state ((EATON: [0050]; semantic representation module 205 creates semantic representations of motions and actions of the objects/subjects observed and tracked in the scene. The semantic representations provide a formal way describe what is believed to be happening in the scene based on motions of a particular tracked object/subject (and ultimately, based on changes in pixel values from frame-to-frame). Subsequently, the semantic representations are provided to the perception module 210 and analyzed for recognizable patterns, i.e., the perception model 210 is generally configured to perceive what is occurring in the scene).  

	Regarding claim 14, the modification of EATON and Saptharishi teaches claimed invention substantially as claimed, and EATON further teaches
the kinematic-data abstraction is based at least in part on utilizing dead-reckoning techniques from time-stamped position data, and wherein velocity data is not utilized (EATON: [0085]-[0086]; evaluate percepts to identify when a given percept does not statistically correlate with previously accumulated statistical data. In such case, an abnormal (or just simply new) behavior may be identified. More specifically, FIGS. 8A-8C illustrate a cognitive cycle for a machine learning engine configured to analyze and learn from behaviors in a sequence of video frames. Steps 804, 806, and 808 represent steps for receiving data describing events/behaviors observed in the scene. More specifically, at step 804 trajectory information is received about an object tracked in the scene. As described above, this information may provide a variety of characteristics 864 of a tracked object at a particular trajectory point of that object. For example, this information may include object's type as identified at a particular trajectory point; data identifying the object, such as an identification number; the object's velocity and/or acceleration; time associated with the trajectory point).  

	Regarding claim 15, the modification of EATON and Saptharishi teaches claimed invention substantially as claimed, and EATON further teaches the kinematic-data abstraction is based at least in part on utilizing a taxonomy of the ontology describing motion, wherein the taxonomy is constrained by specific ontological exclusions when a particular motion state is fallowed by another particular motion state (EATON: [0052]-[0053]; Typically, the primitive events reflect changes in kinematic/dynamic characteristics of the tracked objects/subjects. Accordingly, the primitive event detection module 415 analyzes the kinematic (dynamic) and/or posture data associated with the tracked objects/subjects and processes such data into components having assigned values (e.g., one or more symbols) representing primitive events and activities. Thus, for example, once an object is classified as being a “vehicle,” the primitive event detection module 415 may evaluate data acquired about the object, i.e., a car, to identify different behavioral events as they occur and emit appropriate symbols into a primitive event symbol stream (e.g., “vehicle appears,” “vehicle moves,” “vehicle turns,” “vehicle stops,” “vehicle parks,” etc.)).  

	Regarding claim 16, the modification of EATON and Saptharishi teaches claimed invention substantially as claimed, and EATON further teaches the ontology describing motion pertains to [[thefl a maritime domain, and wherein the motion states are constrained to a marine surface and physically allowed positions, velocities, and accelerations (EATON: [0027];  analyze video frames to identify targets of interest, track those targets of interest, infer properties about the targets of interest, classify them by categories, and tag the observed data. In one 135 generates a list of attributes (such as texture, color, and the like) of the classified objects of interest and provides the list to the machine learning engine 140. Additionally, the computer vision engine 135 may supply the machine learning engine 140 with a variety of information about each tracked object within a scene (e.g., kinematic data such as time, position, velocity, etc., data, color, data, appearance data, etc {NOTE: See EATON:[0063]; the computer vision engine 135 may be configured to provide the machine-learning engine 140 with data regarding observed objects in the scene, e.g., quantitative characteristics, such as speed, acceleration, location, direction, time, and the like. The values for each such characteristics create a corresponding domain of values for that quantitative characteristic (e.g., location domain may include each pixel of the scene, or alternatively, selected parts of the scene; speed domain may include possible speed value for a specific kind of the object, such as vehicle, human, etc., or alternatively, any other kind of the object/subject; and so on}).  

	Regarding claim 17, the modification of EATON and Saptharishi teaches claimed invention substantially as claimed, and EATON further teaches
the ontology describing motion pertains to the ground domain, and wherein the motion states are constrained to a local topology and physically allowed positions, velocities, and accelerations (EATON: [0027]; analyze video frames to identify targets of interest, track those targets of interest, infer properties about the targets of interest, classify them by categories, and tag the observed data. In one embodiment, the computer vision engine 135 generates a list of attributes (such as 140. Additionally, the computer vision engine 135 may supply the machine learning engine 140 with a variety of information about each tracked object within a scene (e.g., kinematic data such as time, position, velocity, etc., data, color, data, appearance data, etc {NOTE: See EATON:[0063]; the computer vision engine 135 may be configured to provide the machine-learning engine 140 with data regarding observed objects in the scene, e.g., quantitative characteristics, such as speed, acceleration, location, direction, time, and the like. The values for each such characteristics create a corresponding domain of values for that quantitative characteristic (e.g., location domain may include each pixel of the scene, or alternatively, selected parts of the scene; speed domain may include possible speed value for a specific kind of the object, such as vehicle, human, etc., or alternatively, any other kind of the object/subject; and so on}).

	Regarding claim 18, the modification of EATON and Saptharishi teaches claimed invention substantially as claimed, and EATON further teaches
the ontology describing motion pertains to the aerial domain, and wherein the motion states are constrained a local topology, atmospheric height, and physically allowed positions, velocities, and accelerations (EATON: [0027];  analyze video frames to identify targets of interest, track those targets of interest, infer properties about the targets of interest, classify them by categories, and tag the observed data. In one embodiment, the computer vision engine 135 generates a list of attributes (such as texture, color, and the like) of the classified objects of interest 140. Additionally, the computer vision engine 135 may supply the machine learning engine 140 with a variety of information about each tracked object within a scene (e.g., kinematic data such as time, position, velocity, etc., data, color, data, appearance data, etc).  

	Regarding claim 19, the modification of EATON and Saptharishi teaches claimed invention substantially as claimed, and EATON further teaches
the processing the sequences of motion states is obtained via a machine-learning technique chosen fron-. at least one of: likelihood methods, decision trees, random forests, neural networks (EATON: [0031]-[0032]; the machine learning engine 140 employs two models for recognizing, analyzing, and learning behaviors; namely, a semantic model and a cognitive model. Based on data provided by the computer vision engine, the semantic model generates semantic descriptions (representations) of what is depicted in the video stream including semantic descriptions (representations) of objects/subjects and their actions…recognizes behaviors, and learns new concepts. In one embodiment, the cognitive model may employ a neuro-semantic network that includes a combination of a semantic representation module 205 and a cognitive model 225. Each of these components is described in greater detail below. The neuro-semantic network may include a plurality of nodes representing semantic concepts (i.e., a neural net). As is known, a neural net may represent simple concepts using a single node (e.g., a vehicle or its kinematic characteristic) and complex concepts may be represented by multiple nodes that includes multiple ), and recurrent neural networks (RNNs). 

	Regarding claim 20, the modification of EATON and Saptharishi teaches claimed invention substantially as claimed, and EATON further teaches
the processing the sequences of Page 4 of 15AppL. No. 16/176,228Docket No.: 109559 Response to communication on November 4, 2020 motion states is obtained based at least in part on one of: activity models and entity-class models (EATON: [0093]; when a new behavior is observed, a new concept may be created. Assume that a percept representing a two-car accident has previously been learned. Then, when the behavior recognition system 100 observes a three car accident, the system 100 would recognize the three car accident as a new behavior…such a node would be conceptually related to the node representing the two car accident and one extra car node. A label may be assigned to the new node by combining labels of the nodes it is constructed from (e.g., “car-car-car accident,” where “car” is a label of the car node and “car-car accident” is a label of the two car accident).  

	Regarding claim 21, the modification of EATON and Saptharishi teaches claimed invention substantially as claimed, and EATON further teaches
the processing includes storing, transmitting, receiving, recalling, replacing, overwriting, and deleting data from a memory (EATON: [0032]; Data provided to the cognitive model may be used to excite nodes of the neuro-semantic network, allowing behaviors to be recognized and the network itself to be updated. Updates may include ).  

	Regarding claim 22, the modification of EATON and Saptharishi teaches claimed invention substantially as claimed, and EATON further teaches
the kinematic data is received from a database including the sets of data (EATON: [0044]; the data may be represented using a structure similar to the percept. That is, the memories may be represented in the workspace as a directed graph of nodes. Once the relevant data is in the workspace, codelets may process and analyze data representing the currently observed behaviors and relate it to past behaviors (represented by memories copies from the episodic and/or long term memories).
[0091]; As described above, one type of codelet may be configured to determine whether an anomaly has occurred. For example, an “anomaly detector” codelet may analyze data in the workspace 725 to compare current observations in the scene with patterns stored in the long-term memory 715. If such a codelet determines that differences are significant, an anomaly event/behavior may be identified {See EATON: [0038]; analyzing, learning, and recognizing behaviors observed in an input video stream, according to one embodiment of the invention. The method 300 starts at step 305. At step 310, the machine learning engine 140 receives data describing the objects detected in the scene by the computer vision engine. As discussed above, such data may include an objects' dynamic and kinematic characteristics (e.g., time, position, velocity, etc.), identification information, classification information, and so on}).  

	Regarding claim 23, EATON teaches a method for kinematic-data abstraction, activity identification, entity classification, and entity identification (EATON: [0027]; computer vision engine 135 may be configured to analyze video frames to identify targets of interest, track those targets of interest, infer properties about the targets of interest, classify them by categories, and tag the observed data. In one embodiment, the computer vision engine 135 generates a list of attributes (such as texture, color, and the like) of the classified objects of interest and provides the list to the machine learning engine 140…the computer vision engine 135 may supply the machine learning engine 140 with a variety of information about each tracked object within a scene (e.g., kinematic data such as time, position, velocity, etc., data, color, data, appearance data, etc.) {Examiner correlates the kinematic-data abstraction according to the receive kinematic data on the tracked object, the activity identification as analyzing video frames of the target of interest, entity classification as analyzing video frames of classifying them by categories, and entity classification as analyzing the video frame and properties of the targets of interests and classifying them}), wherein 

kinematic data is decomposed using an ontology describing motion, activities are decomposed using an ontology describing activities, and entity classes are decomposed using an ontology describing entity classes having unique-entity instances, the method comprising: receiving the kinematic data via a communication component, wherein the kinematic data is received from a database including sets of data where each set of data includes an entity tag, a timestamp, and a position vector (EATON: [0027]; the computer vision engine 135 may be configured to analyze video frames to identify targets of interest, track those targets of interest, infer properties about the targets of interest, classify them by categories, and tag the observed data…supply the machine learning engine 140 with a variety of information about each tracked object within a scene (e.g., kinematic data such as time, position, velocity, etc., data, color, data, appearance data, etc.)); 

sequentially processing the kinematic data via a controller, wherein the sequential processing utilizes the ontology describing motion, which includes allowed motion states for a domain of interest (EATON: [0038]; At step 310, the machine learning engine 140 receives data describing the objects detected in the scene by the computer vision engine. As discussed above, such data may include an objects' dynamic and kinematic characteristics (e.g., time, position, velocity, etc.), identification information, classification information, and so on. [0050]; creates semantic representations of motions and actions of the objects/subjects observed and tracked in the scene. The semantic representations provide a formal way to describe what is believed to be happening in the scene based on motions of a particular tracked object/subject (and ultimately, based on changes in pixel values from frame-to-frame)), and wherein


 the sequential processing provides sequences of motion states with metadata including motion details (EATON: [0071]; As the object moves about the scene and participates (or engages) in behavior labeled as a primitive event, the object moves from one region of the scene to another. Accordingly, in one embodiment, a sequence of phase-space symbols recording an objects trajectory through the scene may be maintained for each object in the scene. As new data regarding the object is received, a phase-space symbol indicating a current location of an object may be added to the phase-space symbol sequence of that object. [0073]; When the vehicle completes its trajectory, i.e., leaves the scene, the corresponding primitive event symbol stream could include following primitive event symbols: “appears,” “moves,” “turns,” “stops,” “parks,” “moves,” “disappears” and the phase-space symbol stream could include the following phase-space symbols: “p1,” “p2,” “p3,” “p4,” “p5,” “p6.” In such a case, the semantic representation vector corresponding to the trajectory could include all the above named symbols, namely [“p1,” “p2,” “p3,” “p4,” “p5,” “p6;” “appears,” “moves,” “turns,” “stops,” “parks,” “moves,” “disappears;”]); 

EATON does not explicitly teach processing the sequences of motion states, via a determining component, wherein the processing includes: identifying an activity of an entity utilizing the ontology describing activities, classifying an entity class utilizing the ontology describing entity classes, and  identifying the entity utilizing archived motion-state sequences; and outputting results to a display showing motion-abstract patterns with relative distributions of the patterns ordered within an ontology and taxonomy based on the decomposed kinematic data.

However, Saptharishi teaches processing the sequences of motion states, via a determining component, wherein the processing includes: identifying an activity of an entity utilizing the ontology describing activities (Saptharishi: [0076]; Referring to the element group list 445, the method 600 iteratively fetches (610) each group in the list 445 and also fetches (620) each target agent from an object agent list 625, which is a list of data structures containing a particular object's state information, such as position, classification, motion model, and color histogram),

 Page 5 of 15AppL. No. 16/176,228Docket No.: 109559 Response to communication on November 4, 2020classifying an entity class utilizing the ontology describing entity classes (Saptharishi: [0046]; The objects can then be passed to the object classifier 160. Generally, the object classifier 160 classifies each foreground object as one of a number of types. Examples of possible types include human, car, truck, and dog. Another possible type is an “unknown,” to which all objects not belonging to another type are classified. The temporal tracker 155 implements a tracking mechanism and a classification history for each object in order to track objects over time; it aggregates the classification history to provide a more confident classification {See: [0018]; The object classifier 160 classifies the foreground objects according to a taxonomy of possible object types, some of which are types of interest} {Examiner correlates the foreground object type being classify  as an ontology component to be classified  according to the concept or attribute of the instances being determine to be classified}), and 

identifying the entity utilizing archived motion-state sequences (Saptharishi: [0015]; (7) identifying types of moving objects; [0046]; The temporal tracker 155 implements a tracking mechanism and a classification history for each object in order to track objects over time; it aggregates the classification history to provide a more confident classification. The tracking mechanism delineates each object in a scene by its tightest fitting rectangle and fits a motion model to each object. The motion model may be linear, and may be adaptively modified by an algorithm, such as the recursive least squares (RLS) algorithm); and 

outputting results to a display showing motion-abstract patterns with relative distributions of the patterns ordered within an ontology and taxonomy based on the decomposed kinematic data (Saptharishi: [0046]; The objects can then be passed to the object classifier 160. Generally, the object classifier 160 classifies each foreground object as one of a number of types. Examples of possible types include human, car, truck, and dog. Another possible type is an “unknown,” to which all objects not belonging to another type are classified. [0058]; Meanwhile, as objects are being tracked temporally, they are also being classified at each time increment by which the object classifier 160 operates. The result is a classification history for each object, as the classification for a given object may change over time. An output classification for an object is preferably determined on the basis of its classification history. For example, the classification most often given to an object throughout its history so far may be taken as the output classification. Finally, each object is denominated as either interesting or uninteresting based on its output classification. [0076]; Referring to the element group list 445, the method 600 iteratively fetches (610) each group in the list 445 and also fetches (620) each target agent from an object agent list 625, which is a containing a particular object's state information, such as position, classification, motion model, and color histogram).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a system for kinematic-data abstraction, activity identification, entity classification, and entity identification to receive the kinematic data, which includes sets of data each including an entity tag, a timestamp, and a position vector by sequentially process the kinematic data utilizing the ontology describing motion, which includes allowed motion states for a domain of interest as taught by EATON to include a determining component configured to process the sequences of motion states, wherein the processing includes: identifying an activity of an entity utilizing the ontology describing activities and classifying an entity class utilizing the ontology describing entity classes as taught by Saptharishi. The modification to do so would provide a better results in modifying EATON’s kinematic data collection by incorporating Sapatharishi’s method of process of collecting sequences of motion by utilizing a ontology and classifying data in such provides ways of organizing motion data in improving the performance in learning data (Saptharishi: [0018]; object-level information generated by the object classifier 160 is fed back to the foreground/background separator 140 in order to adapt the parameters of the foreground/background separator 140 and thereby improve its performance).

Regarding claim 24, the modification of EATON and Saptharishi teaches claimed invention substantially as claimed, and EATON further teaches
the kinematic data is provided in a form selected from the group consisting of track data (EATON: [0071]; a phase-space symbol for an object is generated every time a primitive event symbol for that object has been generated. Doing so allows the system to track both what events occur, but where (or in what phase-space) each event occurs), AIS data, ADS-B data. and geolocation and time (GLT) data; and wherein

 	the sets of data further include a velocity vector (EATON: [0073]; When the vehicle completes its trajectory, i.e., leaves the scene, the corresponding primitive event symbol stream could include following primitive event symbols: “appears,” “moves,” “turns,” “stops,” “parks,” “moves,” “disappears” and the phase-space symbol stream could include the following phase-space symbols: “p1,” “p2,” “p3,” “p4,” “p5,” “p6.” In such a case, the semantic representation vector corresponding to the trajectory could include all the above named symbols, namely [“p1,” “p2,” “p3,” “p4,” “p5,” “p6;” “appears,” “moves,” “turns,” “stops,” “parks,” “moves,” “disappears;”]).  

Regarding claim 25, the modification of EATON and Saptharishi teaches claimed invention substantially as claimed, and EATON further teaches
the ontology describing motion pertains to the maritime domain, and wherein the motion states are constrained to a marine surface and physically allowed positions, velocities, and accelerations (EATON: [0027];  analyze video frames to identify targets of interest, track those targets of interest, infer properties about the 135 generates a list of attributes (such as texture, color, and the like) of the classified objects of interest and provides the list to the machine learning engine 140. Additionally, the computer vision engine 135 may supply the machine learning engine 140 with a variety of information about each tracked object within a scene (e.g., kinematic data such as time, position, velocity, etc., data, color, data, appearance data, etc {NOTE: See EATON:[0063]; the computer vision engine 135 may be configured to provide the machine-learning engine 140 with data regarding observed objects in the scene, e.g., quantitative characteristics, such as speed, acceleration, location, direction, time, and the like. The values for each such characteristics create a corresponding domain of values for that quantitative characteristic (e.g., location domain may include each pixel of the scene, or alternatively, selected parts of the scene; speed domain may include possible speed value for a specific kind of the object, such as vehicle, human, etc., or alternatively, any other kind of the object/subject; and so on}).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2009/0016599 issued to EATON et al. (hereinafter as "EATON") in view of U.S Patent Application Publication 2010/0046799 issued to Saptharishi et al. (hereinafter as “Saptharishi”) in further view of U.S Patent Application Publication 2018/0012082 issued to Satazoda et al. (hereinafter as “Satazoda”). 

the modification of EATON and Saptharishi teaches claimed invention substantially as claimed, however the modification of EATON and Saptharishi does not explicitly teach the entity tag identifies a sequence of kinematic data for a single entity.

	Satazoda teaches the entity tag identifies a sequence of kinematic data for a single entity (Satazoda: [0017]; The method can also function to train computational models (e.g., to train a network) that can be used to detect, identify, classify, and/or otherwise recognize objects in images and/or image sequences. The method can also function to automatically label real-world data (e.g., generate label data from real-world events recorded in images) based on the context in which the real-world data is collected (e.g., location, time of day, type of driving environment, etc.). [0088]; Training the tracking module can include: tracking an object using the tracking module to estimate an object location (e.g., based on object kinematics determined using a kinematics module associated with the tracking module) in a second frame subsequent to a first frame, wherein the first and second frame are separated by a predetermined number of frames; recognizing the object in the second frame using the method 100, comparing the object location estimated using the tracking module to the object location determined based on the application of the method 100 to the second frame (e.g., verifying the tracking module estimate).  

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to include a system for kinematic-data abstraction, activity identification, entity classification, and entity identification to receive the kinematic data, which includes sets of data each including an entity tag, a timestamp, and a position vector by sequentially process the kinematic data utilizing the ontology describing motion, which includes allowed motion states for a domain of interest as taught by EATON to include a determining component configured to process the sequences of motion states, wherein the processing includes: identifying an activity of an entity utilizing the ontology describing activities and classifying an entity class utilizing the ontology describing entity classes as taught by Saptharishi to further include 
the entity tag identifies a sequence of kinematic data for a single entity as taught by Satazoda. The modification to do so would provide a better results in modifying EATON’s kinematic data collection and Sapatharishi’s method of process of collecting sequences of motion by utilizing a ontology to further include Satazoda’s method of labeling data in such provides better methods of tracking data in sufficient manner (Satazoda: [0023]; recording event-based data at the point of event occurrence (e.g., point in time, point in space, at the vehicle during a driving session, etc.), which can eliminate the need for continuous image data gathering and/or analysis and thereby increase efficiency).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent Application Publication 2006/0129288 issued to Katsuyuki Yanagi (hereinafter as “Yanagi”) teaches receives multiple pieces of information on mobile vehicles and determine the importance of information that include the condition and symbols of the vehicle.
U.S Patent Patent 5,754,429 issued to Ishiara et al. (hereinafter as “Ishihara”) teaches a display system of displaying a past track of the ship and determining the position of the ship by generating coordinates representing the desired pattern including the ship’s speed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

1/29/2021
/ANDREW N HO/Examiner
Art Unit 2162     


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162